Citation Nr: 0906956	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus with plantar fasciitis.

2.  Entitlement service connection for a low back disability.

3.  Entitlement to Entitlement service connection for a 
bilateral knee disability.

4.  Entitlement service connection for a neck disability.

5.  Entitlement service connection for headaches.

6.  Entitlement service connection for an acquired 
psychiatric disorder claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to 
February 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The Veteran was provided a videoconference Board hearing in 
March 2007.  A transcript of the testimony offered at this 
hearing has been associated with the record.  Notably, this 
transcript reflects that the Veteran voluntarily decided not 
to have his representative present at the hearing.  

Also at his March 2007 hearing, the Veteran raised statements 
regarding his unemployability.  These are construed as a 
potential claim of entitlement to total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  Such claim was previously adjudicated 
by the RO in September 2001.  As it appears the Veteran may 
be attempting to re-raise such claim, the matter is referred 
back to the RO for appropriate action. 

The issue of entitlement to service connection for an 
acquired psychiatric disorder claimed as depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  In a June 2002 decision, the Board denied the claim of 
entitlement to service connection for bilateral pes planus 
with plantar fasciitis on the grounds that pes planus pre-
existed service and was not permanently aggravated therein.  
The appellant did not appeal that decision and it is final.

2.  Evidence received since the June 2002 Board decision is 
immaterial to the claim of entitlement to service connection 
for bilateral pes planus with plantar fasciitis does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.

3.  The competent evidence does not demonstrate a current low 
back disability.  

4.    The competent evidence does not demonstrate a current 
bilateral knee disability.  

5.  The competent evidence does not demonstrate a current 
neck disability.  

6.  The competent evidence does not demonstrate a current 
disability manifested by headaches.


CONCLUSIONS OF LAW

1.  The Board's June 2002 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1104 (2008).

2.  New and material evidence has not been received since the 
Board's June 2002 denial, and the claim of entitlement to 
service connection for bilateral pes planus with plantar 
fasciitis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  Service connection for a low back disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

4.  Service connection for a bilateral knee disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

5.  Service connection for a neck disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

6.  Service connection for headaches is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant a pre-adjudication notice by a 
letter dated in August 2005.  Although it is arguable that 
this notice did not clearly convey the standard for 
establishing secondary service connection, this notice 
explained that in order to establish the claims he must show 
that his claimed disorders were related to a disability, 
injury, disease or event in service, which would include any 
service-connected disability.  Moreover, the Veteran, through 
argument presented throughout the course of this claim and 
appeal, e.g. Board hearings, has demonstrated actual 
knowledge of the criteria necessary to establish secondary 
service connection for his claimed disorders.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  VA should consider the bases for the final denial 
and the notice letter must describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In the case of the Veteran's claim to reopen decided herein, 
the RO provided the Veteran appropriate pre-adjudication 
notice in the aforementioned August 2005 letter.  That letter 
notified the Veteran of the basis for the prior and final 
denial, the evidence and information that was necessary to 
reopen the claim, and the evidence and information that was 
necessary to establish service connection for this disorder.

The record further shows that the appellant was represented 
by a Veteran's Service Organization throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate the claims decided herein, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891. 

Although the preadjudicatory notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that the claims of service connection are 
being denied; hence no rating or effective date will be 
assigned with respect to these claimed conditions.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained the Veteran's service treatment records and 
VA records, assisted the Veteran in obtaining evidence, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  The Veteran has provided VA with private medical 
evidence.  With respect to the claim to reopen, VA need not 
obtain a medical opinion or examination in this case because 
that duty applies to claims to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. § 
3.159(c)(4)(C)(iii).  For the remaining claims, a VA 
examination is not necessary to decide them because, as 
explained below in greater detail, there is either no 
evidence of a current disability or the evidence does not 
indicate that the disability may be attributable to service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

New and Material Evidence Claim

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2008).  

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In March 1999, the appellant's claim of entitlement to 
service connection for bilateral pes planus with plantar 
fasciitis was denied by the RO on the grounds that this 
condition pre-existed service and was not shown to have been 
permanently aggravated therein.  He appealed this decision to 
the Board and in June 2002, the Board denied the Veteran's 
claim on the same grounds.  That Board decision became final.  
38 U.S.C.A. § 7104.  

The evidence of record at the time of the June 2002 Board 
decision included the Veteran's service treatment records, VA 
records and statements from the Veteran.  The Veteran's 
service treatment records note a diagnosis of pes planus in 
January 1999, which resulted in the Veteran's discharge 
following Entrance Physical Standards Board Proceedings.  The 
Veteran had the opportunity to either indicate that he 
disagreed with the proceedings because his condition did not 
exist prior to service or that he disagreed with the 
proceedings because his condition was not disqualifying on 
entry and was aggravated by service.  He did not choose these 
options, but instead concurred with the proceedings.  The VA 
records show treatment and complaints of pes planus.  The 
Veteran's statements essentially relate that he entered 
service with "flat feet" and believed that this condition 
was aggravated by service.  The Veteran's statements also 
include diagrams relating to the physiology of his pes 
planus.  

Since the June 2002 Board decision, medical records from the 
Jefferson Comprehensive Care System, the South Arkansas Foot 
and Ankle Clinic, as well as statements from the Veteran, 
have been received.  Also received was the Veteran's March 
2007 hearing testimony.  The medical records note complaints 
of back pain and muscle spasm and that the Veteran could not 
then walk for an extended distance.  The Veteran's testimony 
reflects his contentions that pes planus was permanently 
aggravated in service.  

Although the evidence the appellant may have submitted may be 
new, it is not material.  Indeed, the private medical records 
do not address whether the preexisting pes planus was 
aggravated by active service.  They only note an apparent 
limitation on walking due to foot pain.  Moreover, the 
Veteran's testimony simply reiterates his previously offered 
contentions.  The evidence and testimony is thus immaterial 
and duplicative and the requirements for new and material 
evidence under 38 C.F.R. § 3.156(a) have not been met.  
Accordingly, the request to reopen the claim must be denied.

Service Connection Claims

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. 
§ 3.310(b) institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be 
conceded and service connection granted.  To whatever extent 
the revised regulation may be more restrictive than the 
previous one, the Board will afford the Veteran review under 
both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
psychoses, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran's service treatment records 
show a few instances complaints of back and knee pain in 
January 1999.  At this time, only pes planus was assessed.  
The service treatment records contain no mention of disorders 
of the neck or headaches.  

Following separation from active service, the Veteran first 
sought VA treatment in February 1999.  At that time, he 
complained of pain in the arches of the feet.  Subsequent 
records note similar complaints and indicate pes planus.  A 
March 1999 VA treatment note documents normal appearing knee 
joints without swelling or deformity.  An April 1999 VA note 
documents a complaint of some left knee pain and severe pes 
planus.  It also documents a mildly antalgic gait of the left 
leg.  A May 1999 VA note documents a normal physical 
examination, except for pes planus. 

A July 1999 VA report of psychiatric examination contains a 
diagnosis rule out malingering and bilateral foot/leg pain of 
undetermined etiology. 

In February 2000 the Veteran submitted a personal statement 
regarding pain in the knees and low back.  He provided 
detailed diagrams and explanations, which he authored 
himself, relating that his pes planus had essentially altered 
his gait and resulted in pain in the knees and back.

Based on the above evidence, the Board finds no support for a 
grant of service connection for disorders of the low back, 
bilateral knees, and neck, or for a headache disorder.  
Despite the complaints of knee and back pain outlined above, 
there is no objectively demonstrated pathology from which to 
establish the existence of a current disability.  Indeed, 
pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).
Moreover, there is no showing of complaints or treatment 
referable to a neck disorder or headaches.

The Board notes that, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. Brown, 3 
Vet. App. 223 (1992).  Accordingly, the claims must be 
denied.

The Board acknowledges the Veteran's contentions that he has 
current disorders of the low back, bilateral knees, and neck, 
as well as a headache disorder.  However,
there is no evidence showing that the Veteran has been 
diagnosed as having these claimed disabilities.  As a lay 
person, he is not competent to make any such diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran has contended that gait changes related to his 
pes planus has secondarily caused his other musculoskeletal 
disabilities.  However, because service connection can not be 
established for pes planus, the secondary claims must 
necessarily fail.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for bilateral pes 
planus with plantar fasciitis, and the claim is not reopened.

Entitlement service connection for a low back disability is 
denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement service connection for a neck disability is 
denied.

Entitlement service connection for headaches is denied.




REMAND

With respect to the veteran's depression claim, it is 
determined that additional development is required.  
Specifically, at his March 2007 hearing before the 
undersigned, the Veteran indicated that two doctors had given 
an opinion regarding the etiology of his depression.  It is 
unclear whether these doctors work for VA or are in private 
practice.  Therefore, clarification must be sought, and then 
an attempt must be made to obtain such records.  The Veteran 
appears to indicate that he submitted such evidence to the RO 
the month prior to the hearing, but a review of the claims 
file shows that no such evidence has been associated with the 
record.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to 
identify any treatment records relating 
to his depression claim.  He should 
provide approximate dates of treatment 
and identify the caregiver/facility.  
Upon obtaining this information, and any 
necessary authorization forms, attempt to 
obtain the outstanding evidence.  Any 
negative search result should be noted in 
the record and communicated to the 
Veteran.  

2.  Upon completion of the above, if any 
additional evidence is received,  
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


